i          i      i                                                                 i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-08-00366-CV

                            IN RE The Honorable Joe Frazier BROWN, Jr.

                                    Original Mandamus Proceeding



Opinion by:       Alma L. López, Chief Justice

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: July 14, 2008

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On May 28, 2008, relator, the Honorable Joe Frazier Brown, Jr., filed an original petition

requesting a writ of mandamus to compel the respondent, the Honorable Boyd L. Richie, Chairman

of the Texas Democratic Executive Committee, to declare Democratic nominee Lauro A.

Bustamante, Jr. ineligible for the office of judge of the 57th District Court, Bexar County, Texas.

See TEX . ELEC. CODE ANN . §§145.003, 161.009, 273.061 (Vernon 2003). This court determined the

petition presented a serious question concerning the relief sought and requested a response. See TEX .

R. APP . P. 52.8(b)(1).
                                                                                     04-08-00366-CV

       On June 23, 2008, respondent filed a motion to dismiss relator’s mandamus petition as moot.

Attached to the motion is a letter showing respondent has declared Bustamante ineligible to be the

Democratic nominee for the office of state district court judge. We are of the opinion respondent’s

motion to dismiss should be granted. Accordingly, the motion is granted, and the petition for a writ

of mandamus is dismissed as moot.



                                                      Alma L. López, Chief Justice




                                                -2-